This matter having been duly presented, it is ORDERED that STEVEN LEON ELLMAN of TRABUCO CANYON, CALIFORNIA who was admitted to the bar of this State in 1990, and who was suspended from the practice of law for a period of three months retroactive to November 13, 2013, by Order of this Court filed April 11, 2018, be restored to the practice of law, effective immediately; and it is further
ORDERED that STEVEN LEON ELLMAN shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts for a period of two years, and until the further Order of the Court.